         Case 2:20-cv-01080-SMB Document 8 Filed 06/04/20 Page 1 of 2




 1 PRICE LAW GROUP
   David Chami, Esq. (AZ Bar # 027585)
 2 8245 N. 85th Way, Suite 4349
   Scottsdale, Arizona 85258
   Email: David@pricelawgroup.com
 3 Phone: (818) 600-5515
   Fax: (818) 600-5415
 4
   RM WARNER, PLC
 5 Raeesabbas  Mohamed, Esq. (AZ Bar # 027418)
   8283 N. Hayden Road, Suite 229
   Scottsdale, Arizona 85258
 6 Email: Raees@RMWarnerlaw.com
   Phone: (480) 331-9397
 7 Fax: (866) 961-4984
 8
     Attorneys for Plaintiffs
 9
10                          IN THE UNITED STATES DISTRICT COURT

11                                      DISTRICT OF ARIZONA

12
13 Mohamed Sabra; and Council on                  Case No. CV-20-1080-PHX-SMB
     American-Islamic Relations of Arizona,
14                                                NOTICE OF ERRATA
                   Plaintiffs,
15
            vs.
16
     Maricopa County Community College
17 District; and Nicholas Damask, in his
     official and individual capacity
18
                   Defendants.
19
20

21
22
23

24
       Case 2:20-cv-01080-SMB Document 8 Filed 06/04/20 Page 2 of 2



 1        NOTICE IS HEREBY GIVEN, the attached proposed form of Order was

 2 inadvertently omitted from being attached to Plaintiff’s Notice of Motion and Emergency

 3 Motion for Preliminary Injunction [Doc 3] and the subsequently filed Memorandum in

 4 Support of Motion for Preliminary Injunction [Doc 6], pursuant to LRCiv 7.1(b)(2).

 5
          Dated: June 4, 2020
 6        Respectfully submitted,
                                                       By /s/David Chami
 7                                                     David Chami, Esq. (AZ Bar #027585)
                                                       PRICE LAW GROUP
 8
                                                       8245 N. 85th Way, Suite 4349
 9                                                     Scottsdale, Arizona 85258
                                                       P: (818) 600-5515
10                                                     F: (818) 600-5415

11                                                     By /s/Raees Mohamed
                                                       Raees Mohamed, Esq. (AZ Bar #
12                                                     027418)
                                                       RM WARNER, PLC
13                                                     8283 N. Hayden Road, Suite 229
                                                       Scottsdale, Arizona 85258
14                                                     Phone: (480) 331-9397
                                                       Fax: (866) 961-4984
15

16

17

18

19

20

21

22

23

24



                                               1
